DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
 
Claim Status
Claim 1 is amended. Claim 21 is new. Claims 13, 14, and 20 are withdrawn due to an earlier restriction requirement.
Claims 1-12, 15-19, and 21 are pending for examination below.

Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 of the Remarks that the specification recites that for a combined purification of components from different processes, it is advantageous if they do not contaminate each other with components from the other mixture, and as such the combined purification of Oprins in view of Fritz is not duplication or parallelization, but instead serves the purpose of adapting the contents of the mixtures to each other. 
In response, the phrasing from the MPEP is “the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, absent any evidence of criticality (see MPEP 2144.04(IV)C).” This does not recite that the steps are merely duplication or parallelization, but instead recites that when the processes are identical or equivalent in terms of function and result, the splitting of one step into two is obvious. The separations of Oprins in view of Fritz produce the claimed component mixtures C and D, just in combined form, and there is no evidence that the combined C and D are different from the individual claimed C and D, because the individual C and D are combined in the next step. Thus, as explained by Applicant, the components in C and D must be similar so they can be separated together. Therefore, one of ordinary skill in the art would reasonably conclude that separating A and B together to produce a mixture which has the same composition as each of C and D, as taught by Oprins in view of Fritz, would have the same function and result as separating them individually, as claimed, absent any evidence to the contrary. While the instant specification suggests that it is advantageous to separate the individually, there is no evidence that the separate separations actually produce a distinguished result which is unexpected or critical. Thus, the combination separation still renders obvious the concept of separating them individually, and the rejection is maintained. 
Applicant argues on page 11 of the Remarks that there is no teaching in Oprins or Fritz to process the mixtures or streams to have a composition and concentration range that matches those of another mixture or stream.
In response, this is considered to be an intended result of the separation, as there is no further detail in the claims or specification that states how the separation would be different to produce such results. The separation of Oprins in view of Fritz would be considered to produce the mixture which is equivalent to both the mixture C and the mixture D, because it produces the combined mixture of the next step. Thus, this mixture would be expected to have the similar composition and concentration as claimed, because the combined version is considered to have equivalent function and result as the distinct separations. Therefore, the separation as claimed would be expected to have the claimed result, again absent any evidence that distinct separations produce a different composition. 
Applicant also argues on page 11 of the Remarks that Oprins and Fritz do not teach that the second pre-separation step, but not the first pre-separation step, comprises a deethanizer step as in new claim 21.
In response, the claims are “comprising” language. Thus, the first pre-separation step does not exclude a deethanizer. Thus, the combined separation of Oprins and Fritz with the deethanizer step also renders obvious new claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105).
US 2016/0319206 is used as the English language equivalent of WO 2015/071105 herein, and all citations are directed to the US publication.
With regard to claims 1, 2, and 21, Oprins teaches a process comprising the following steps (Figure 1):
a) passing a stream 15 which is C2- (page 11, lines 32-33) to a steam cracker unit 27 (page 12, lines 1-2).
b) passing a stream 17 which is propane (page 11, line 33) to a propane dehydrogenation unit 18 (page 12, lines 11-13).
c) passing the products from 27 and 18 to a separation unit 22 which comprises several individual separation units (page 12, lines 2-3, 15). Oprins further teaches that the products include hydrogen, methane, and olefins (page 12, lines 16-19). While Oprins does not specifically teach that the products of the steam cracking and propane dehydrogenation include ethane, ethylene, propane, and propylene, one of ordinary skill in the art would reasonably conclude that because Oprins teaches similar feeds of C2 to the cracking and propane to the dehydrogenation (instant specification page 19, lines 1-2, instant claim 1), that the methods of Oprins would produce similar products including ethane, ethylene, propane, and propylene, absent any evidence to the contrary.
	Oprins further teaches that ethylene and propylene are desired products of steam cracking, and that propylene is a desired product of propane dehydrogenation (page 9, lines 25 and 34). 
Oprins does not explicitly teach separating hydrogen and hydrogen/methane in pre-separation steps or separating each of propane, propylene, ethane, and ethylene in separation steps, as claimed. However, one of ordinary skill in the art would look to related prior art to find a known separation system for a similar product of ethane steam cracking and/or propane dehydrogenation which produces the desired products of ethylene and propylene.
Fritz teaches a method for separation of a hydrocarbon mixture which is obtained at least in part by steam cracking (Abstract) comprising the following separations:
a) passing a stream C comprising hydrocarbons to a de-ethanizer 37 (instant claims 2 and 21), which separates C2- overhead and C+ in the bottoms (component mixtures C and D) (Fig. 4, paragraph [0083]), where the C2- comprises hydrogen, methane, ethane, and ethylene (paragraph [0083], [0060] Fig. 4). This is equivalent to the pre-separation steps V1 and V2, where hydrogen and methane are separated from the combined steam cracking and propane dehydrogenation products in separation units 22 of Oprins.
b) passing the C2- stream to further separation to separate hydrogen and methane (instant claim 21) and ethane and ethylene (second separation step S2), and C3+ (Fig. 2).
c) passing the C3+ stream (component mixtures C and D) to further separation to separate the propane and propylene (first separation step S1) (Fig. 1A, paragraphs [0076] and [0080]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation steps of Fritz as the multiple separation units of separation unit 22 of Oprins to separate the desired ethylene and propylene products, because Oprins teaches that the desired products of the steam cracking and propane dehydrogenation are propylene and ethylene, as well as that the separation unit comprises multiple separation units, Fritz teaches a known process of separation of a similar steam cracking product in multiple separation units to produce propylene and ethylene, and one of ordinary skill in the art would be motivated to use a known process of separation to produce desired products including ethylene and propylene, without undue experimentation and with a reasonable expectation of success.
	Oprins in view of Fritz does not explicitly teach that the pre-separation of the products of the steam cracking and dehydrogenation, respectively, of Oprins are performed separately. However, in general, the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, absent any evidence of criticality (see MPEP 2144.04(IV)C). Oprins in view of Fritz teaches separation of hydrogen and methane from the combined steam cracking and propane dehydrogenation products (Oprins page 12, lines 2-3 and 15-19; Fritz paragraphs [0083], [0060] and Fig. 4). Applicant has not provided any evidence that the claimed separate pre-separation steps produce critical or unexpected results, and as such, the combination of the steps in Oprins in view of Fritz renders obvious performing the steps separately, absent any evidence of criticality.
	Oprins in view of Fritz does not specifically teach that there is a pressure increase during the pre-separation steps. However, Fritz teaches that the operating pressures used for the separations are based on the process environment and entry point to the sequence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an increase in pressure during the pre-separation steps, as claimed, because Oprins in view of Fritz teaches a similar separation of hydrogen and methane from a similar mixture of hydrogen, methane, ethane, ethylene, propane, and propylene, as claimed, Fritz teaches that the operating pressure used for the separation would be based on the process environment and particular separation point, and one of ordinary skill in the art would determine that a pressure increase was suitable for the claimed process environment without undue experimentation and with a reasonable expectation of success of producing the same product, absent any evidence to the contrary. 
	Oprins in view of Fritz does not explicitly teach that the mixture produced from the pre-separation, which is equivalent to the mixture C and mixture D as claimed, has similar composition and concentration. However, Oprins in view of Fritz teaches a similar process for separating, where it is obvious to split the single pre-separation of Oprins in view of Fritz into the claimed two separations. Thus, one of ordinary skill in the art would expect that the mixture equivalent to the mixture C and D would have a similar concentration and composition as claimed when separated distinctly as claimed, absent any evidence to the contrary. 
With regard to claims 1 and 4, Oprins teaches a process comprising the following steps (Figure 1):
a) passing a stream 15 which is C2- (page 11, lines 32-33) to a steam cracker unit 27 (page 12, lines 1-2).
b) passing a stream 17 which is propane (page 11, line 33) to a propane dehydrogenation unit 18 (page 12, lines 11-13).
c) passing the products from 27 and 18 to a separation unit 22 which comprises several individual separation units (page 12, lines 2-3, 15). Oprins further teaches that the products include hydrogen, methane, and olefins (page 12, lines 16-19). While Oprins does not specifically teach that the products of the steam cracking and propane dehydrogenation include ethane, ethylene, propane, and propylene, one of ordinary skill in the art would reasonably conclude that because Oprins teaches similar feeds of C2 to the cracking and propane to the dehydrogenation (instant specification page 19, lines 1-2, instant claim 1), that the methods of Oprins would produce similar products including ethane, ethylene, propane, and propylene, absent any evidence to the contrary.
	Oprins further teaches that ethylene and propylene are desired products of steam cracking, and that propylene is a desired product of propane dehydrogenation (page 9, lines 25 and 34). 
Oprins does not explicitly teach separating hydrogen and hydrogen/methane in pre-separation steps or separating each of propane, propylene, ethane, and ethylene in separation steps, as claimed. However, one of ordinary skill in the art would look to related prior art to find a known separation system for a similar product of ethane steam cracking and/or propane dehydrogenation which produces the desired products of ethylene and propylene.
Fritz teaches a method for separation of a hydrocarbon mixture which is obtained at least in part by steam cracking (Abstract) comprising the following separations:
a) passing a stream C comprising hydrocarbons to a demethanizer 31 (instant claim 4), which separates hydrogen and methane overhead and C2+ in the bottoms (component mixtures C and D) (Fig. 2, paragraph [0060]). This is equivalent to the pre-separation steps V1 and V2, where hydrogen and methane are separated from the combined steam cracking and propane dehydrogenation products in separation units 22 of Oprins.
b) passing the C2+ stream (component mixtures C and D) to further separation to separate ethane and ethylene (second separation step S2), and C3+ (Fig. 2).
c) passing the C3+ stream to further separation to separate the propane and propylene (first separation step S1) (Fig. 1A, paragraphs [0076] and [0080]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation steps of Fritz as the multiple separation units of separation unit 22 of Oprins to separate the desired ethylene and propylene products, because Oprins teaches that the desired products of the steam cracking and propane dehydrogenation are propylene and ethylene, as well as that the separation unit comprises multiple separation units, Fritz teaches a known process of separation of a similar steam cracking product in multiple separation units to produce propylene and ethylene, and one of ordinary skill in the art would be motivated to use a known process of separation to produce desired products including ethylene and propylene, without undue experimentation and with a reasonable expectation of success.
Oprins in view of Fritz does not explicitly teach that the pre-separation of the products of the steam cracking and dehydrogenation, respectively, of Oprins are performed separately. However, in general, the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, absent any evidence of criticality (see MPEP 2144.04(IV)C). Oprins in view of Fritz teaches separation of hydrogen and methane from the combined steam cracking and propane dehydrogenation products (Oprins page 12, lines 2-3 and 15-19; Fritz paragraph [0060] and Fig. 2). Applicant has not provided any evidence that the claimed separate pre-separation steps produce critical or unexpected results, and as such, the combination of the steps in Oprins in view of Fritz renders obvious performing the steps separately, absent any evidence of criticality.
Oprins in view of Fritz does not specifically teach that there is a pressure increase during the pre-separation steps. However, Fritz teaches that the operating pressures used for the separations are based on the process environment and entry point to the sequence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an increase in pressure during the pre-separation steps, as claimed, because Oprins in view of Fritz teaches a similar separation of hydrogen and methane from a similar mixture of hydrogen, methane, ethane, ethylene, propane, and propylene, as claimed, Fritz teaches that the operating pressure used for the separation would be based on the process environment and particular separation point, and one of ordinary skill in the art would determine that a pressure increase was suitable for the claimed process environment without undue experimentation and with a reasonable expectation of success of producing the same product, absent any evidence to the contrary.
Oprins in view of Fritz does not explicitly teach that the mixture equivalent to the mixture C and mixture D as claimed have similar compositions and concentrations. However, Oprins in view of Fritz teaches a similar process for separating, where it is obvious to split the single pre-separation of Oprins in view of Fritz into the claimed two separations. Thus, one of ordinary skill in the art would expect that the mixture equivalent to the mixture C and D would have a similar concentration and composition as claimed when separated distinctly as claimed, absent any evidence to the contrary. 
With regard to claims 3 and 5, Fritz does not specifically teach where to introduce the mixture into the demethanizer 31 or de-ethanizer 37. However, one of ordinary skill in the art would be able to determine the appropriate location to add the stream into the column for separation as desired, without undue experimentation, as introducing the stream to the column is a well-known part of performing a separation. 
	With regard to claims 6 and 15, Fritz teaches that the bottoms stream from the demethanizer 31 is separated again and then transferred into a de-ethanizer column 35 (Fig. 2).
	With regard to claims 7 and 16, Fritz teaches that the bottoms stream of the de-ethanizer 37 is transferred to a depropanizer 33 (Fig. 1A).
	With regard to claim 8, Fritz teaches that it is the bottoms stream of the de-ethanizer which is transferred to the depropanizer. While Fritz is not specific about the state of the bottoms stream, one of ordinary skill in the art would reasonably conclude that the bottoms stream from a distillation column is at least partially a liquid, absent any evidence to the contrary, and thus the stream passed to the depropanizer is also at least partially a liquid, as claimed. 
	With regard to claims 10 and 17-19, Fritz teaches that the purpose of the demethanizer is to separate a predominant proportion of the methane and hydrogen (paragraph [0038]), where “predominant” correspond to the term “rich” which means a content of at least 95% (paragraph [0018]). Thus, the amount of hydrogen left in the hydrocarbons after separation is 5% or less, which is within the range of 0 to 10 mol% of instant claims 10 and 17-19. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105) as applied to claim 8 above, and further in view of Stanley et al. (US 6,414,205).
With regard to claim 9, Oprins in view of Fritz teaches the method above. Fritz further teaches passing the depropanizer overhead stream comprising C3 hydrocarbons to a hydrogenation reactor 42 before separation of the propane and propylene (Fig. 1A, paragraph [0063]).
Oprins in view of Fritz does not teach separating components which boil more easily from the hydrogenated fraction.
	Stanley teaches a process for removing acetylenes and dienes from a propylene rich stream (Abstract). Stanley further teaches that the process comprises condensing the C3 after hydrogenation to separate the unreacted hydrogen (component which boils more easily) from the C3 components, and recycling the hydrogen (column 5, lines 38-43). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of separation of unreacted hydrogen from the C3 product of Oprins in view of Fritz as taught by Stanley, because Fritz and Stanley each teach separation of acetylenes from C3 by hydrogenation, and Stanley teaches that unreacted hydrogen from the hydrogenation is separated and recycled to the hydrogenation process (column 5, lines 38-43).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105) as applied to claim 1 above, and further in view of Kuechler et al. (US 5,960,643).
With regard to claim 11, Oprins in view of Fritz teaches the method above. 
Oprins in view of Fritz is silent with regard to the pressure of the demethanizer.
Kuechler teaches a method for separation of an olefin bearing charge (column 7, lines 18-19) from an ethane steam cracking process (column 12, lines 7-8). Kuechler further teaches that the separating includes a demethanizer which is optimally pressurized to between 400 and 620 psia (27.58 to 42.75 bara) (column 7, line 22), which overlaps the range of 3 to 40 bar absolute of instant claim 11. This range is optimal based upon capital and energy requirements for the composition of ethylene from the stream (column 7, lines 23-25). It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pressurize the demethanizer of Oprins in view of Fritz to the optimum pressure range of Kuechler, because each of Oprins, Fritz, and Kuechler teaches steam cracking ethane to produce an olefin containing stream, Fritz and Kuechler teaches demethanization of the stream to remove methane and hydrogen, and Kuechler teaches that 400 to 620 psi (27.58-42.75 bar) is optimal pressure for the demethanization step (column 7, line 22).
With regard to claim 12, Kuechler teaches that the stream which is removed from the bottoms of the demethanizer is a liquid (at least partial condensation of components boiling heavier than hydrogen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772